Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered July 3, 1996, as amended July 10, 1996, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
While some of the prosecutor’s comments during summation were better left unsaid, given the Judge’s prompt curative *405instructions and the overwhelming evidence of the defendant’s guilt, they do not warrant reversal (see, People v Galloway, 54 NY2d 396; People v Garrett, 219 AD2d 670).
Joy, J. P., Krausman, Florio and McGinity, JJ., concur.